DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SANDRA Y. VARGAS,
                             Appellant,

                                     v.

                           JUAN C. VARGAS,
                              Appellee.

                               No. 4D16-2952

                              [October 5, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No. 50-2010-DR-
008819-XXXX-NB.

   Lane Weinbaum of Weinbaum P.A., Plantation, for appellant.

   Gabrielle D'Agostino, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.